Case 7:19-cr-01497 Document1 Filed on 08/13/19 in TXSD Page 1of1

 

Ib
"a BRD our
FILED
AUG 18 2018
UNITED STATES DISTRICT COURT .
SOUTHERN DISTRICT OF TEXAS (David u. Bradley, Clerk
McALLEN DIVISION
UNITED STATES OF AMERICA §
§
v. § Criminal No. ~ |G. 4
W-19-1497
BRAXTON ALLEN LEAL §
SEALED INDICTMENT
THE GRAND JURY CHARGES:

XN

On or about April 29, 2019 in the Southern District of Texas and within the jurisdiction of
the Court, defendant,
BRAXTON ALLEN LEAL
willfully and knowingly did steal, purloin and knowingly convert to his use or the use of another,
money or thing of value of the United States, approximately $1,250.00 in United States currency.

In violation of Title 18, United States Code, Section 641.

A TRUE BILL

 

__ wy
FOREPERSON

RYAN K. PATRICK
UNITED STATES ATTORNEY

Zio

“ASSISTANP UNITED STATES ATTORNEY

 

 

 

 

 

 
